Citation Nr: 0432682	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  00-15 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claim or service connection for residuals of 
injuries to the knee.  

The Board notes that the case was previously before the Board 
in May 2001 and May 2003, at which time it was remanded for 
additional development of the record.


FINDINGS OF FACT

1.  A right knee disability has not been shown by competent 
evidence to be causally related to the veteran's active 
service.

2.  A left knee disability has not been shown by competent 
evidence to be causally related to the veteran's active 
service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

With regard to the issues of entitlement to service 
connection for right and left knee disabilities, the Board 
notes that a VA letter issued in June 2003 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims for service connection 
for right and left knee disabilities were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2003 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical reports, 
as well as reports of VA treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims for service connection for right and 
left knee disabilities.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual Background

A service medical record dated in November 1968 reveals that 
the veteran sought treatment for injuries to his knees after 
being involved in a small automobile accident.  The examiner 
noted slight trauma to the left knee.  It was specifically 
cited no other trauma was noted.  Examination of the 
veteran's right leg revealed full range of motion with no 
pain.  Examination of the veteran's left leg also revealed 
full range of motion.  However, the examiner noted that the 
veteran did have pain, but that there was no swelling and 
that the joint was stable.  X-ray examination of the left 
knee was ordered.  The examiner diagnosed the veteran's 
condition as a probable bruise and ruled out a fracture.

A December 1968 report of X-ray examination of the left knee 
was negative.

In a report of medical history completed in conjunction with 
examination for separation from service, in December 1968, 
the veteran did not reference a knee disability.  He 
specifically denied that he had, or had had, a "trick" or 
locked knee.  Physical examination of the lower extremities 
was normal on separation examination in December 1968.  

A private medical record dated in July 1993 reveals that the 
veteran sought treatment for right knee pain and swelling 
after falling down the stairs at his home.
Following physical examination, the impression was a 
comminuted non-displaced lateral tibial plateau fracture of 
the right knee.

In a report of private X-ray examination dated the same day, 
an examiner noted that there was a slight modification of the 
lateral, tibial plateau with patchy sclerosis in the 
epiphysis of the tibia, laterally.  The examiner further 
indicated that the finding may be consistent with an old 
injury rather than a recent one and that clinical correlation 
was indicated.  

X-ray examination of the right knee in October 1993 revealed 
the bones were grossly intact without evidence of fracture or 
dislocation.  The soft tissues were unremarkable.

Private medical records dated from February 1996 to June 1996 
indicate that the veteran was seen for complaints of pain and 
soreness in both knees.  X-ray examination in February 1996 
revealed the right knee was normal and the left knee had no 
bony abnormality.   There was a small sclerotic density noted 
overlying the distal femur.  The reviewing osteopath opined 
that this probably represented a benign bone island.  The 
veteran was diagnosed with minimal bilateral knee 
osteoarthritis in April 1996 when it was noted X-rays had 
been reviewed and were unremarkable.  Thereafter, the veteran 
underwent treatment which included injections and physical 
therapy, with no relief of symptoms.  Bilateral MRI's in June 
1996 showed torn medial menisci, bilaterally, and synovitis.  

The veteran underwent a VA orthopedic examination in November 
1996.  He related that he had been involved in a motor 
vehicle accident in 1968, which caused his knees to hit the 
dashboard.  He reported that nothing was broken or fractured, 
but that over the years he had experienced increasing pain, 
tenderness, and soreness.  The veteran also noted that cold, 
damp weather caused more soreness and that any prolonged 
standing, climbing, squatting, or crawling were difficult to 
do.  The examiner reported that examination of the veteran's 
knees showed pain, soreness, tenderness, aching, and mild 
crepitation with motion.  The reported range of motion for 
both knees was from 0 degrees to 125 degrees flexion.  The 
diagnosis was residual injury of both knees.

VA X-ray examination of both knees in December 1996 revealed 
no evidence of arthritis or other pathology.  The impression 
was normal knees.

A December 1997 VA outpatient treatment record indicates that 
the veteran sought treatment for bilateral knee pain.  After 
examination, the examiner diagnosed the veteran with 
bilateral knee pain.

VA treatment records dated from January 1998 to March 1998 
reveal that the veteran underwent physical therapy for his 
knees.

In June 1998, the veteran submitted to x-rays of his knees at 
a private facility.  The radiologist commented that x-ray 
examination of the veteran's left knee failed to reveal any 
evidence of fracture or dislocation.  He also indicated that 
he did not see any joint effusion or soft tissue swelling.  
The joint space was well maintained.  The impression was 
negative X-ray examination of the left knee.  The radiologist 
reported that x-ray examination of the veteran's right knee 
revealed mild joint space narrowing, but no fracture, 
dislocation, or joint effusion.  The impression was mild 
osteoarthritis of the right knee.

In a letter dated in March 1999, a VA physician indicated 
that he had been treating the veteran for two years and that 
it was his "medical opinion that [the veteran's] 
degenerative joint disease of his knees [was] directly 
related to injuries sustained in a motor vehicle accident 
while in the service."

The veteran underwent a VA orthopedic examination in 
September 2001.  Examination of the right and left knee knees 
revealed that there was anterior pain, slight patellofemoral 
crepitation, and no effusion.  The range of motion was 0 to 
130 degrees flexion actively and passively with pain 
throughout the range of motion.  The examiner diagnosed the 
veteran with residual injury of both knees.

X-rays of the veteran's knees taken in conjunction with the 
veteran's September 2001 VA examination revealed that the 
findings were suggestive of early degenerative arthritic 
changes.

The veteran underwent another VA orthopedic examination in 
February 2003.  After examination, the examiner diagnosed the 
veteran with minimal, bilateral knee arthritis.  The examiner 
opined that "it is as likely as not that [the veteran's] 
knee arthritis, very mild, is a normal aging process.  It is 
not possible to state that it is as likely as not related to 
his remote trauma."

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).

Legal Analysis

The veteran asserts that service connection is warranted for 
bilateral knee disability.  In this regard, in order to 
establish service connection on a direct basis, the veteran 
must provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and an in-service injury or disease.  The Board notes that 
the veteran's service medical records indicate that he sought 
treatment after reportedly injuring both knees in an 
automobile accident.  Significantly, however, no trauma to 
the right knee was noted, and only slight trauma to the left 
knee was identified.  The remainder of the service medical 
records are negative for any complaint or finding of a knee 
abnormality, and no knee complaint or abnormality was noted 
on clinical examination for separation from service.  Indeed, 
X-ray examination of the left knee at that time was negative.  

The post service evidence of record establishes that 
bilateral MRI's in June 1996 showed torn medial menisci, 
bilaterally, and synovitis, and that the veteran has current 
bilateral knee osteoarthritis, initially demonstrated in June 
1998 on the right and in September 2001 on the left.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  

While an examiner reported a diagnosis of bilateral knee 
arthritis in April 1996, it was noted at that time that X-ray 
examination of the knees was unremarkable.  Further, the 
Board observes that in July 1993, a private medical examiner 
indicated that the veteran's right knee had a slight 
modification of the lateral, tibial plateau, which may have 
been consistent with an old injury rather than a recent one.  
Similarly, in March 1999, a VA examiner opined that the 
veteran's degenerative joint disease was directly related to 
injuries sustained in a motor vehicle accident in service.  
Significantly, these opinions are not supported by the 
objective evidence of record.  Conversely, however, the 
examiner on a February 2003 VA examination opined that the 
veteran's current bilateral knee arthritis was due to the 
normal aging process and that it was not possible for him to 
state that it was etiologically related to the veteran's 
service.  This opinion is consistent with the objective 
evidence of record, and was based on a review of the 
veteran's medical history as outlined above.  Thus, the Board 
concludes that the preponderance of the evidence of record is 
against the veteran's claim for entitlement to service 
connection for a right and/or left knee disability.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



